Citation Nr: 0816097	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  02-13 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from July 1994 to December 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
that granted service connection for post-traumatic arthritis 
of the right ankle and evaluated it as noncompensable.  The 
effective date for this disability was December 27, 2000, the 
day following the date on which the veteran was discharged 
from service.  The veteran timely appealed the initial rating 
assigned to his service-connected right ankle disability.  

The veteran presented testimony at a personal hearing in 
September 2003 before the undersigned Veterans Law Judge.  A 
copy of the hearing transcript was attached to the claims 
file.

The Board remanded the appeal in June 2005 and September 2006 
for further procedural and evidentiary development.  In 
October 2007, the RO revisited the matter and held that the 
veteran's right ankle disability warranted a 10 percent 
rating, effective December 27, 2000.  The case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The veteran's right ankle disability is manifested by 
arthritis, pain on manipulation, tenderness, and moderate 
limitation of motion, i.e. a five degree loss of 
dorsiflexion.  

2.  There is no evidence of ankylosis or deformity of the 
right ankle. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for a right ankle disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided a meaningful opportunity to 
participate effectively in the processing of his claim such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

The veteran was notified that his claim was awarded with an 
effective date of December 27, 2000, the day following the 
date on which the veteran was discharged from service, and a 
noncompensable rating was assigned.  He was provided notice 
how to appeal that decision, and he did so.  He was provided 
a statement of the case that advised him of the applicable 
law and criteria required for a higher rating and he 
demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his argument included on his 
Substantive Appeal.  Although he was not provided pre-
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess, he was assigned the day following the date on which 
the veteran was discharged from service as an effective date, 
the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained the veteran's service medical records, VA 
medical records, afforded the veteran physical examinations, 
obtained medical opinions as to the etiology and severity of 
disability, and afforded the veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Increased Evaluation Claims

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the 
above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  An appeal from the initial assignment of a 
disability rating, as in this case, requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Ankle arthritis, due to trauma, substantiated by X-ray 
findings, will be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of a specific joint is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applicable for each major joint under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§§ 4.59, 4.71a, Diagnostic Code 5003 (2007).

Ankylosis (bony fixation) of either ankle, depending upon the 
favorability of the angle of fixation, warrants evaluation 
from 20 to 40 percent. 38 C.F.R. § 4.71a, Diagnostic Code 
5270.  Limitation of motion of the ankle which is moderate 
warrants a 10 percent evaluation and marked warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Ankylosis of the subastralagar or tarsal joint in good 
weight-bearing position warrants a 10 percent evaluation, 
while such ankylosis in a poor weight-bearing position 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5272.  Malunion of the os calcis or 
astragalus with moderate deformity warrants a 10 percent 
evaluation, and marked deformity warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5273 (2007).

Normal range of ankle motion is from 20 degrees of upward 
dorsiflexion to 45 degrees of downward plantar flexion.  38 
C.F.R. § 4.71, Plate II.

Service medical records show that the veteran injured his 
right ankle in service and was diagnosed with a Grade III 
sprain with avulsion fracture at the right lateral malleolus.  
A diagnosis of mild post-traumatic arthritis of the right 
ankle was made at a VA examination of joints in May 2001.  
Physical examination demonstrated no deformity, 
discoloration, or swelling of the right ankle.  There was 
tenderness to palpation at the anterolateral aspect of the 
right ankle.  The veteran exhibited full range of motion; 
dorsiflexion was to 20 degrees and plantar flexion was to 
45 degrees.  Both active and passive motion elicited slight 
and occasional crepitus.  There was no evidence of 
instability on pronation and supination.  Drawer testing was 
negative.  An x-ray of the right ankle demonstrated medial 
malleolar spurs as well as an apparent old avulsion type 
abnormality at the tip of the medial malleolus.  In the 
absence of objective evidence of painful motion, the RO 
assigned a noncompensable evaluation.  The RO assigned this 
rating under the provisions of Diagnostic Code 5010 of the 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a.

In September 2003, the veteran testified that his right ankle 
disability was characterized by limitation of motion, pain, 
swelling, and stiffness.  Upon VA examination, in December 
2005, he presented with subjective complaints of discomfort 
and stiffness.  He denied any swelling, locking, 
fatigability, heat, redness, or lack of endurance.  There was 
no history of dislocation or subluxation and he denied any 
flare-ups.  Physical examination revealed tenderness to 
palpation in the plantar area and mild tenderness in the 
medial aspect.  The veteran had full range of motion.  There 
was no evidence of instability.  The associated radiologic 
report demonstrated a corticated osseous fragment inferior to 
the medial malleolus consistent with remote fracture.  There 
was no evidence of an acute fracture and Mortise was intact.  
The veteran was diagnosed as having right ankle post-
traumatic arthritis with evidence of a fragment inferior to 
the medial malleolus consistent with a remote fracture.  

Due to the contradictions in the December 2005 VA examination 
report, regarding functional assessment, the veteran was 
afforded an additional VA examination in September 2007.  
Physical examination revealed no effusion or synovitis.  
Inversion stress testing was negative for increase in pain.  
He experienced a mild increase in pain with eversion stress 
testing.  There was tenderness to palpation at the anterior 
talofibular ligament, which appeared to be deficient.  
Dorsiflexion was to 15 degrees and plantar flexion was to 45 
degrees.  X-rays demonstrated a rounded ossicle at the tip of 
the medial malleolus with evidence of trauma localized at the 
most proximal aspect of the medial malleolus on the medial 
aspect of the distal tibia at the level of the tibial 
plafond.  An associated MRI study demonstrated evidence of 
remote medial malleolus and deep deltoid ligament avulsion 
and a likely disruption of the talofibular ligament.  The 
veteran was diagnosed as having a chronic strain of the right 
ankle with disruption of the anterior talofibular ligament 
and an avulsion fracture at the tip of the medial malleolus 
with chronic disruption of the deltoid ligament, without 
clinical evidence of instability.  As to DeLuca factors, the 
examiner indicated that there was no objective clinical 
evidence that function was additionally limited by pain, 
fatigue, weakness, incoordination or lack of endurance.  He 
opined that the veteran's symptoms were understated and that 
the veteran experienced more pain than he allowed the 
examiner to identify.  There was no evidence of significant 
traumatic arthritis, ankylosis, malunion or significant 
deformity.  There was, however, a nonunited avulsion fracture 
of the medial malleolus, which was the likely cause of the 
veteran's pain.  

In an October 2007 rating decision, the RO assigned an 
initial disability rating of 10 percent under 38 C.F.R. § 
4.71a, Diagnostic Code 5271 for moderate limitation of 
motion, effective from December 27, 2000, the effective date 
of the grant of service connection.  

Initially, the Board notes that evaluation under Diagnostic 
Codes 5270, 5272, 5273 and 5274 is not warranted.  There is 
no evidence ankylosis of the ankle or the subastragalar or 
tarsal joint, malunion of the os calcis or astragalus, or 
astragalectomy.  Additionally, a disability rating in excess 
of 10 percent is not available under Diagnostic Code 5010.  
The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Accordingly, as 
the veteran's right ankle disability is primarily manifested 
by limitation of motion, evaluation under Diagnostic Code 
5271 is proper.  

In order to establish the maximum 20 percent evaluation under 
Diagnostic Code 5271, marked limitation of motion must be 
shown.  The Board observes that the words "moderate" and 
"marked" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  In this case, the 
evidence shows that the veteran has lost 5 degrees of 
dorsiflexion, with consideration of pain on motion.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  He has not lost any degree 
of plantar flexion.  Under these circumstances, the Board 
does not find that a loss of 5 degrees of dorsiflexion, or in 
other words a loss of 5 degrees from 65 degrees of the total 
range of motion, warrants a finding of marked limitation of 
motion.  Accordingly, an initial evaluation in excess of 10 
percent is not proper for the veteran's right ankle 
disability for any period of time during the course of the 
appeal.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for a right ankle disability is denied.  




____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


